Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 09/24/2020 that has been entered and made of record. 
Priority
2.	This application does not have any foreign priority.

Information Disclosure Statement
3.	The application does not have any IDS submitted.
	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1-2, 4, 7, 10-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al (US 2018/0121415) in view of Homma et al (US 2019/0130904). 

8.	Regarding independent claim 1,  Jullen Perez et al, herein Perez, teaches a method (Perez para0025 teaches a method)comprise: accessing training data comprising tuples (Perez para0077 and 0025 where the training data is used to train the utterances which has tuple in a text of the dialogue utterances), a first tuple of the tuples comprising an utterance (Perez para0025 where the tuple in a utterance) , wherein the utterance is a textual representation of speech (Perez para0025 where the utterances is of text span is being presence); utilizing an automatic speech recognition (ASR) subsystem of a dialog system to convert the utterance to an output utterance (Perez para0073 where the NLU component 54 receives the input from output of ASR which converts the input to the output of the utterance) : 
But Perez further fails to clearly teach storing the output utterance in corrective training, data based on the training data: and training a correction model based 
However, Takeshi Homma et al, herein after Homma (US 2019/0130904) teaches storing the output utterance in corrective training (Homma para 0055 and 0115 where the dialog history stores the previous utterances from the user during a dialogue uses RNN based model), data based on the training data (Homma para0160 where the training data of RNN model using feedback training data for the update which is a corrective data): and training a correction model based on the corrective training data (Homma para0160 where the RNN is a correction model neural network), the correction model configured to correct output of the ASR subsystem during operation of the dialog system (Homma fig 26 where the RNN model is being used as the output dialogue system operation for the automatic speech recognition for the tuple calculation of the speech).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Perez et al with concept of using dialogue system with self-learning of Homma et al. The motivation for doing so would be to have predictably and advantageously provided training data for the corrective of the dialogue system using a corrective model. Therefore, it would have been obvious to combine Perez et al with Homma et al to obtain the invention as specified in claim 1. 
9. 	Regarding claim 2, Perez et al in further view of Homma et al teaches the method of claim 1, wherein utilizing the ASR subsystem of the dialog system Perez para0073 where the NLU component 54 receives the input from output of ASR which converts the input to the output of the utterance): generating a speech comprising an audio version of the utterance in the first tuple (Perez para0025 where the tuple in a utterance): and determining the output utterance by applying the ASR subsystem to the speech (Homma fig 26 where the RNN model is being used as the dialogue system operation for the automatic speech recognition for the tuple calculation of the speech).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Perez et al with concept of using dialogue system with self-learning of Homma et al. The motivation for doing so would be to have predictably and advantageously provided training data for the corrective of the dialogue system using a corrective model. Therefore, it would have been obvious to combine Perez et al with Homma et al to obtain the invention as specified in claim 1. 
10. 	Regarding claim 4, Perez et al in view of Homma et al teaches the method of claim 2, wherein generating the speech comprises applying a text-to- speech subsystem for the utterance m the first tuple to determine the speech (Perez para0036 where the dialogue manager 56 generates the dialogue which is a utterance/speech using the speech or text at step 60 which can be text to speech).
11. 	Regarding claim 7, The method of claim 1, wherein storing the output utterance in the corrective training data based on the training data (Homma para 0055 and 0115 where the dialog history stores the previous utterances from the user during a dialogue uses RNN based model ) comprises combining the output utterance and the utterance into a corrective tuple of the corrective training data (Perez para0025 and Homma fig 26 where the RNN model is being used as the dialogue system operation for the automatic speech recognition for the tuple calculation of the speech).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Perez et al with concept of using dialogue system with self-learning of Homma et al. The motivation for doing so would be to have predictably and advantageously provided training data for the corrective of the dialogue system using a corrective model. Therefore, it would have been obvious to combine Perez et al with Homma et al to obtain the invention as specified in claim 1. 
12.	Regarding claim 10, the arguments are analogues to claim1, are applicable and is rejected.
13.	Regarding claim 12, the arguments are analogues to claim4, are applicable and is rejected.
14.	Regarding claim 18, the arguments are analogues to claim1, are applicable and is rejected.
Claims 8-9, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al  (US 2018/0121415) in view of Homma et al (US 2019/0130904) further in view of Xiao et al (US 2017/0323636).

15. 	Regarding claim 8, Perez et al in view of Homma et al teaches the method of claim 7, 

	However, Xiao et al, herein after Xiao (US 2017/0323636) teaches further comprising including the correction model in the dialog system between the ASR subsystem and a semantic parser of the dialog system (Xiao para0004 where the sematic parser and natural language utterances are is a dialogue recognition system), the ASR subsystem configured to map speeches to utterances, and the semantic parser configured to map utterances to logical forms (Xiao para004 where the system creates a data set of the natural language utterances using tuples and produces the logical form of the utterances associated with a grammar)
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Perez et al with concept of using dialogue system with self-learning of Homma et al and further combined with Xiao et al. The motivation for doing so would be to have predictably and advantageously provided sematic parser with grammar using a natural language speech system. Therefore, it would have been obvious to combine Perez et al with Homma et al to obtain the invention as specified in claim 8. 
16. 	Regarding claim 9, Perez et al in view of Homma and in further view of Xiao et al teaches the method of claim 8, further comprise: receiving, by the dialog system Perez abstract a dialog system), a first utterance output by the ASR subsystem (Perez para0004 where the ASR provides the first speech), providing, by the dialog system, the first utterance from the ASR subsystem to the correction model to determine a corrected utterance, and inputting (Homma fig 26 where the RNN model is being used as the output dialogue system operation for the automatic speech recognition for the tuple calculation of the speech), by the dialog system, the corrected utterance to the semantic parser (Xiao para0004 where the sematic parser and natural language utterances are is a dialogue recognition system).
	At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Perez et al with concept of using dialogue system with self-learning of Homma et al and further combined with Xiao et al. The motivation for doing so would be to have predictably and advantageously provided sematic parser with grammar using a natural language speech system. Therefore, it would have been obvious to combine Perez et al with Homma et al to obtain the invention as specified in claim 9. 
17.	Regarding claim 17, Perez et al in view of Homma et al and in further view of Xiao et al teaches the system of claim 10, wherein the correction model is a sequence-to-sequence prediction model (Xiao para0011 where the decoder predicts words sequentially using a text sequence with trained neural network model).
Regarding claim 19, the arguments are analogues to claim8, are applicable and is rejected. 
19. 	Regarding claim 20, the arguments are analogues to claim9, are applicable and is rejected. 
 
Allowable Subject Matter
20.	Claim 3, 5-6, 11 and 13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677